MEMORANDUM **
We have reviewed respondent’s motion to dismiss in part and for summary affirmance in part, petitioners’ opposition and the record, and we conclude that petitioners, Zacarías Medina Reyna (A95-305-738) and Maria del Socorro Reynafa (A95-305-739) have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005) (holding that alien could not, simply by recasting a traditional abuse-of-discretion challenge as a due process violation, create “colorable” constitutional claim sufficient to invoke court of appeals’ jurisdiction). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction as to Zacarias Medina Reyna (A95-305-738) and Maria del Socorro Reynafa (A95-0305-739) is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
*606A qualifying relative is a necessary prerequisite to qualification for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(D). Respondent’s motion for summary disposition as to petitioner Sheila Gisel Medina Reynaga (A95-305741) is granted because petitioner lacks a qualifying relative. Accordingly, the petition for review is denied as to Sheila Gisel Medina Reynaga (A95-305-741). See Munoz v. Ashcroft, 339 F.3d 950 (9th Cir. 2003).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.